[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO EXTEND TIME TO ALLOW SERVICE OF THE DEFENDANT IN ITS INDIVIDUAL CAPACITIES
This action was commenced in 1989 to collect monies allegedly owed for materials and labor provided to the defendant, Proctor Building  Design. The plaintiff filed a motion for default for failure to appear which was denied by the court due to insufficient service of process. Thereafter the plaintiff filed the instant motion to extend the time for pleading for sixty days ". . .in order to re-serve the defendant, Proctor Building, in their individual capacities and to make a correct determination of the defendants' names."
To the extent that the extension serves the correction of a mere ". . .misnomer or defect in description. . ." it is permissible, Pack v. Burns, 212 Conn. 381, 384-385, citing World Fire  Marine Ins. Co. v. Alliance Sandblasting Co., 105 Conn. 640,643. However, if the amendment is deemed ". . . a substitution or entire change of party. . ." it is impermissible. Id. Supporting the inappropriateness of any substitution of parties at this juncture is the requirement of Conn. Gen. Statutes Section 52-46a that process returnable to the superior court shall be returned at least six days before the return day. Since process in this case was returned on September 25, 1989, any substitution of parties would violate the foregoing statutory requirement.
In summary, the Court neither grants nor denies the plaintiff's motion. However, the Court shall review whatever action the plaintiff undertakes in its further efforts to prosecute this case to conclusion.
CLARANCE J. JONES JUDGE